                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


   STEPHANIE T., et al.,
          Plaintiffs,
                  v.                          CIVIL ACTION FILE
                                              NO. 1:19-CV-230-TWT


   DR. GREGORY CARR LEIGH,


          Defendant.

                                   ORDER


        This is a dispossessory action wrongfully removed to this Court.   It is

before the Court on the Report and Recommendation [Doc. 3] of the Magistrate

Judge recommending remanding the action to the Magistrate Court of Fulton

County.      The Court approves and adopts the Report and Recommendation as

the judgment of the Court. This action is REMANDED to the Magistrate Court

of Fulton County.

        SO ORDERED, this 6 day of June, 2019.



                                       /s/Thomas W. Thrash
                                       THOMAS W. THRASH, JR.
                                       United States District Judge




T:\ORDERS\19\T\R&R.DOCX
